RESPONSE TO AMENDMENT

Claims 17, 18, and 20-36 are pending in the application.  Claims 1-16 and 19 have been cancelled.  Claims 24-34 are withdrawn from consideration due to Applicant’s election.  
Amendments to the claims, filed April 29, 2022, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 17, 18, 20-22, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Pat. Pub. 2009/0252917) in view of Lee (Novel Manufacturing Processes for Polymer Bead Foams).
Regarding claim 17, Weber teaches a molding made of foam (cellular material, Abstract), wherein at least one fiber (F) is present with a fiber region (FB2) within the molding and is surrounded by the foam, while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber projects from a second side of the molding (Abstract; Figs. 4 and 6, Paragraphs [0022] and [0049]), where the fiber (F) has been introduced into the foam at an angle α of 30° to 60° relative to the thickness direction (d) of the molding (0° to 90°, Paragraph [0043]; Figs. 4-6, angles appear to be between 30° and 60°, specifically in at least one case 45°), and wherein two or more fibers (F) are at an angle β to one another in the molding, where the angle β is in the range of β=360°/n where n is in the range from 2 to 6 (Fig. 4-5; Paragraphs [0043] and [0048]).  Weber additionally teaches the fiber region (FB1) and the fiber region (FB3) each independently account for 1% to 45% (where fiber penetrates cover layers, Fig. 6, Paragraphs [0022] and [0049]), and the fiber region (FB2) for 10% to 98% of the total length of a fiber (F) (Fig. 6).  
Weber fails to teach the foam is expanded bead foam and wherein the total surface area of the expanded bead foam is closed to an extent of more than 30%.
Lee teaches that bead foam technology is the only process that can produce 3-dimensionally shaped foam products with ultra-low densities (Abstract).  Lee further teaches that closed-cell foams are highly preferred for bead foam process in order to achieve further expansion of each cell in foamed beads (Page 3, lines 19-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the foam molding of Weber be made of expanded bead foam as taught by Lee in order to obtain a 3-dimensionally shaped foam product with an ultra-low density.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the foam of Weber in view of Lee be closed-cell as taught by Lee in order to achieve further expansion of each cell in the foamed beads.
Since the expanded bead foam of Weber in view of Lee is a closed-cell foam, it would have been obvious to one of ordinary skill in the art that the total surface area of the expanded bead foam would be closed to an extent of more than 30%.
Regarding claim 18, Weber teaches wherein the foam is based on at least one polymer selected from polyacrylate, polyimide, or a mixture thereof (Paragraph [0014]).
Regarding claims 20 and 35, Weber teaches in the molding, the first side of the molding from which the fiber region (FB1) of the fibers (F) projects is opposite the second side of the molding from which the fiber region (FB3) of the fibers (F) projects (Abstract; Figs. 4 and 6, Paragraphs [0047] and [0049]).
Regarding claims 21 and 22, the limitations “wherein the expanded bead foam of the molding is produced by a process comprising the following steps I) to VI): I) producing expandable polymer beads from the corresponding polymer in the presence of a blowing agent at elevated temperature, II) optionally cooling or expanding the blowing agent-laden expandable polymer beads, optionally with expansion of the polymer beads to partly expanded polymer beads, III) optionally performing a pelletization of the expandable polymer beads, IV) optionally prefoaming the expandable polymer beads and or optionally the partly expanded polymer beads at elevated temperature in the range from 95 to 150° C., or at low pressures in the range from 1 to 5 bar, in the presence of steam or of a steam/air mixture, to obtain expanded beads, V) introducing the partly expanded polymer beads from step II) or the pelletized beads from step III) or the expanded beads from step IV) into a shaping mold, VI) contacting the partly expanded polymer beads from step II) or the pelletized beads from step III) or the expanded beads from step IV) with steam at elevated pressure in the range from 1 to 25 bar, or elevated temperature in the range from 100 to 220° C., in the shaping mold to obtain the moldings made of expanded bead foam” and “characterized in that the beads for production of the expanded bead foam of the molding have been produced by a suspension process, a melt impregnation process, a melt expansion process or a tank expansion process”, respectively, are method limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Weber in view of Lee discloses a molding made of expanded bead foam, wherein at least one fiber (F) is present with a fiber region (FB2) within the molding and is surrounded by the expanded bead foam, while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber projects from a second side of the molding, where the fiber (F) has been introduced into the expanded bead foam at an angle α of 10° to 70° relative to the thickness direction (d) of the molding.

Claims 17, 18, 20-23, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Day (U.S. Pat. Pub. 2001/0031350) in view of Lee (Novel Manufacturing Processes for Polymer Bead Foams).
Regarding claim 17, Day teaches a molding made of foam (Abstract, Paragraph [0002]), wherein at least one fiber (F) is present with a fiber region (FB2) within the molding and is surrounded by the foam (struts, Paragraph [0045]), while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber projects from a second side of the molding (Paragraph [0048]), where the fiber (F) has been introduced into the foam at an angle α of 30° to 60° relative to the thickness direction (d) of the molding (45°, 58°, Fig. 3, Paragraph [0046]) and wherein two or more fibers (F) are at an angle β to one another in the molding, where the angle β is in the range of β=360°/n where n is in the range from 2 to 6 (Fig. 3; Paragraph [0046]).  Day additionally teaches the fiber region (FB1) and the fiber region (FB3) each independently account for 1% to 45% (where the struts penetrate skin layers, Fig. 3, Paragraph [0064]), and the fiber region (FB2) for 10% to 98% of the total length of a fiber (F) (Fig. 3).  Furthermore, Day teaches the struts (at least one fiber) can protrude from the surface of the skins at a desired distance, for example 0.2 inches (Paragraph [0074]) and the core (fiber region (FB2)) can be 0.25-in. to 5.0-in. thick (Paragraph [0049]).  Therefore, assuming negligible skin thickness, the fiber region (FB1) and the fiber region (FB3) would each independently account for, at a minimum, 3.7% of the total length of a fiber (F) and the fiber region (FB2) would account for, at a maximum, 92.6% of the total length of a fiber (F).  Since the skin is much thinner than the foam core (see Fig. 3), the fiber region (FB2) would account for more than 10% of the total length of a fiber (F) and the fiber region (FB1) and the fiber region (FB3) would each independently account for less than 45% of the total length of a fiber (F).  Day further teaches the foam is a closed-cell foam (Paragraph [0002]).  Therefore, since the foam is a closed-cell foam, it would have been obvious to one of ordinary skill in the art that the total surface area of the foam is closed to an extent of more than 30%.
Day fails to teach the foam is expanded bead foam.
Lee teaches that bead foam technology is the only process that can produce 3-dimensionally shaped foam products with ultra-low densities (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the foam molding of Day be made of expanded bead foam as taught by Lee in order to obtain a 3-dimensionally shaped foam product with an ultra-low density.
Since Day in view of Lee teaches the claimed molding, the molding of Day in view of Lee would inherently, or in the alternative it would have been obvious to, have a peel resistance greater than 1.3 kJ/m2.
Regarding claim 18, Day teaches wherein the foam is based on at least one polymer selected from polystyrene, polyethylene, or polyacrylate (Paragraph [0047]).
Regarding claims 20, 35, and 36, Day teaches i) in the molding, the first side of the molding from which the fiber region (FB1) of the fibers (F) projects is opposite the second side of the molding from which the fiber region (FB3) of the fibers (F) projects (Fig. 3, Paragraph [0048]), or ii) the molding comprises a multitude of fibers (F) (Fig. 3, Paragraph [0046]) or comprises more than 10 fibers (F) (struts) per m2 (spacing of struts within a row of struts is 0.25-2.0 inches = 0.00635-0.0508 m; rows of struts are spaced 0.5-1.0 inches apart = 0.0127-0.0254 m; Paragraph [0046]; this equates to ~741~12,246 struts (fibers) per m2).
Regarding claims 21 and 22, the limitations “wherein the expanded bead foam of the molding is produced by a process comprising the following steps I) to VI):I) producing expandable polymer beads from the corresponding polymer in the presence of a blowing agent at elevated temperature,II) optionally cooling or expanding the blowing agent-laden expandable polymer beads, optionally with expansion of the polymer beads to partly expanded polymer beads,III) optionally performing a pelletization of the expandable polymer beads,IV) optionally prefoaming the expandable polymer beads and or optionally the partly expanded polymer beads at elevated temperature in the range from 95 to 150° C., or at low pressures in the range from 1 to 5 bar, in the presence of steam or of a steam/air mixture, to obtain expanded beads,V) introducing the partly expanded polymer beads from step II) or the pelletized beads from step III) or the expanded beads from step IV) into a shaping mold,VI) contacting the partly expanded polymer beads from step II) or the pelletized beads from step III) or the expanded beads from step IV) with steam at elevated pressure in the range from 1 to 25 bar, or elevated temperature in the range from 100 to 220° C., in the shaping mold to obtain the moldings made of expanded bead foam” and “characterized in that the beads for production of the expanded bead foam of the molding have been produced by a suspension process, a melt impregnation process, a melt expansion process or a tank expansion process”, respectively, are method limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Day in view of Lee discloses a molding made of expanded bead foam, wherein at least one fiber (F) is present with a fiber region (FB2) within the molding and is surrounded by the expanded bead foam, while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber projects from a second side of the molding, where the fiber (F) has been introduced into the expanded bead foam at an angle α of 10° to 70° relative to the thickness direction (d) of the molding.
Regarding claim 23, Day teaches wherein the surface of at least one side of the molding has at least one recess (grooves, Paragraph [0023]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed April 29, 2022 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.  Arguments that are still relevant to the current rejections are addressed below.
Applicant argues that Table 3 in the originally filed specification shows that in the range of 30 to 60° for angle α higher specific shear moduli are obtained, thus the technical effects resulting from the differences between the claimed moldings and the moldings of the prior art are clearly showing.  Applicant argues that nothing in the art would have suggested such effects to be possible based on the instantly claimed invention, and as a result they would have been unexpected to the person of ordinary skill in the art. 
Applicant’s arguments have been previously addressed in the Final Office Action mailed August 23, 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                 EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 27, 2022

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784